Case 1:21-cr-00056-AJT-JFA Document 44 Filed 03/25/21 Page 1 of 6 PageID# 100
                                                                                                     FltFD
                                                                                                (N OPEN COliRT




                                                                                                       5
                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA                            Sjiv CLERK U.S. DISTRICT COURT
                                                                                             ALEXANDRIA. VlRRIWIfl

                                        Alexandria Division


 UNITED STATES OF AMERICA                               Case No. l:2I-CR-56

                 V.                                     Counts 1-3: 18 U.S.C. §1344
                                                                   (Bank Fraud)
 BRANDON HESTAND DOW,                                   Counts 4-5: 18 U.S.C. § 1028A(a)(l)
                                                                   (Aggravated Identity Theft)

                Defendant.                              Forfeiture Notice



                                          INDICTMENT


                            March 2021 Term - at Alexandria, Virginia

       THE GRAND JURY CHARGES THAT:


       At all times material to this Indictment, unless otherwise stated:

                                      Introductory Allegations


       1.      Defendant BRANDON HESTAND DOW (hereinafter"DOW"or "the defendant")

resided in Leesburg, Virginia, located within the Eastern District of Virginia.

      2.       PNC Bank("PNC")provided a range oftraditional banking services throughout the

United States, including in the Eastern District of Virginia, and is a financial institution as defined

by Title 18, United States Code, Section 20.

      3.       Wells Fargo & Company ("Wells Fargo") provided a range of traditional banking

services throughout the United States, including in the Eastern District of Virginia, and is a

financial institution as defined by Title 18, United States Code, Section 20.

      4.       Individual T.M. was a real person who resided within the Eastern District of

Virginia.
Case 1:21-cr-00056-AJT-JFA Document 44 Filed 03/25/21 Page 2 of 6 PageID# 101




                                   The Scheme and Its Objects

       5.      From on or about May 30,2020,to on or about July 15,2020,in the Eastern District

of Virginia and elsewhere, BRANDON HESTAND DOW,either alone or in concert with others,

did knowingly execute and attempt to execute a scheme to defraud Wells Fargo, PNC,and other

financial institutions and to obtain moneys, funds, credits, assets, securities, and other property

owned by, and under the custody and control of Wells Fargo and PNC, by means of false and

fraudulent pretenses, representations, and promises.

                                        Manner and Means


       6.      DOW, either alone or in concert with others, executed the scheme to defraud

financial institutions from a residence, located within the Eastern District of Virginia, by means of

computer and otherwise, and by physically visiting various bank branches located within the

Eastern District of Virginia.

       7.      DOW possessed without lawful authority the means of identification of T.M., a

real individual. DOW,either alone or in concert with others, would open a bank account in the

name of a real individual; would negotiate counterfeit checks deposited into the fraudulent

account; and would negotiate checks and withdraw money from the individual's real bank account,

all as part ofthe scheme.

       8.      DOW used, without consent and without lawful authority,the identity ofIndividual

T.M. to misrepresent his and Individual T.M.'s identity to open a PNC checking account online

under false pretenses.
Case 1:21-cr-00056-AJT-JFA Document 44 Filed 03/25/21 Page 3 of 6 PageID# 102




                                            COUNTS 1-3


                                    18 U.S.C. § 1344(Bank Fraud)

        9.      The allegations set forth in Paragraphs 1 through 8 ofthis Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

        10.     On or about the dates indicated in the table below,in the Eastern District ofVirginia

and elsewhere, defendant, BRANDON HESTAND DOW,either alone or in concert with others,

did knowingly execute and attempt to execute a scheme or artifice to defraud Wells Fargo,PNC,

and other financial institutions, and to obtain moneys, funds, credits, assets, securities, and other

property owned by, and under the custody and control of Wells Fargo and PNC,by means offalse

and fraudulent pretenses, representations, and promises, as set forth below, each such fraudulent

transaction being a separate count:


 Count        ADDroximate Date                   Execution of Scheme to Defraud Bank


                                      Withdrawal of$1,000 from victim T.M.'s existing Wells
                                      Fargo bank account using T.M.'s driver's license at a Wells
                 6/19/2020
    1                                 Fargo branch in Leesburg, Virginia.



                                      Deposit ofa counterfeit stolen check for $3,000 into the
                                      fraudulently-opened PNC bank account in the name ofT.M. at
                 6/26/2020            a PNC branch at a Giant Foods in Ashbum, Virginia, and
    2
                                      withdrawal of$1,000 using T.M.'s driver's license.


                                      Deposit ofa fraudulent check made out to T.M. for $2,000 into
                                      the fraudulently opened PNC bank account in the name of
                 6/29/2020            T.M. and withdrawal of $2,500 using T.M.'s driver's license at
    3
                                      a PNC Bank drive-thru at Pipeline Plaza in Ashbum, Virginia.




                 (All in violation of Title 18, United States Code, Sections 1344 and 2).

                                                  3
Case 1:21-cr-00056-AJT-JFA Document 44 Filed 03/25/21 Page 4 of 6 PageID# 103




                                               COUNTS 4-5


                        18 U.S.C. § 1028A(a)(l)(Aggravated Identity Theft)

        11.     The allegations in paragraphs 1 to 10 and Counts 1 to 3, above, are incorporated

herein by reference as if set forth fully below.

        12.     On or about the dates shown below, in the Eastern District of Virginia and

elsewhere,the defendant,BRANDON HESTAND DOW,did knowingly possess and use, without

lawful authority, a means of identification of the following real person during and in relation to

felony violations enumerated in 18 U.S.C. § 1028A(c), namely, bank fraud (18 U.S.C. § 1344):


 Count        AnDroximate Date                         Means of Identification


                                    Name,social security number, date of birth, and driver's
    4            6/12/2020          license number of T.M.




    5            6/29/2020          Name and driver's license of T.M.




           (In violation of Title 18, United States Code, Section 1028A(a)(l) and (2)).
Case 1:21-cr-00056-AJT-JFA Document 44 Filed 03/25/21 Page 5 of 6 PageID# 104




                                  NOTICE OF FORFEITURE

       The GRAND JURY HEREBY FINDS probable cause that the property described in this

NOTICE OF FORFEITURE is subject to forfeiture pursuant to the statutes described:

       Defendant BRANDON HESTAND DOW is hereby notified, pursuant to Federal Rule of

Criminal Procedure 32.2(a), that upon conviction of counts one through three of this Indictment,

he shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(A), any property

constituting, or derived from, proceeds obtained directly or indirectly, as the result of the

violations.

       The assets subject to forfeiture include, but are not limited to, the following: a monetary

judgment in the amount of not less than $4,500, representing the proceeds the defendant obtained

jfrom counts one through three ofthe Indictment.

       Pursuant to 21 U.S.C. § 853(p), BRANDON HESTAND DOW shall forfeit substitute

property, if, by any act or omission of BRANDON HESTAND DOW,the property referenced

above cannot be located upon the exercise of due diligence; has been transferred, sold to, or

deposited with a third party; has been placed beyond the jurisdiction of the Court; has been

substantially diminished in value; or has been commingled with other property which cannot be

divided without difficulty.
Case 1:21-cr-00056-AJT-JFA Document 44 Filed 03/25/21 Page 6 of 6 PageID# 105




         (All in accordance with Title 18, United States Code, Sections 982(a)(2)(A)
                                 and Fed. R. Grim. P. 32.2.)


                                                A TRUE BILL
                                                           to Ad
                                                     the(irtpiia) fjfthiB pago   baon filed
                                                        lUUierbUittUiouwk^iOjBce. /-
                                                FOREPERSON
     Raj Parekh
     Acting United States Attorney


By: Z
     Roberta O. Roberts
     Special Assistant United States Attorney
     Russell L. Carlberg
     Assistant United States Attorney
